Citation Nr: 0033571	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-17 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to March 
1988.

Service connection was previously denied for an acquired 
psychiatric disorder by rating decisions dated in July 1990 
and August 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which found that new and material evidence had not been 
submitted.

This case was previously before the Board in December 1997, 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of the 
prior remand.  Accordingly, a new remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

As an additional matter, the Board notes that during the 
period this case was in remand status, the RO determined that 
new and material evidence had been submitted, but denied the 
underlying service connection claim on the merits.  Despite 
the determination reached by the RO, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), and 
VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  Service connection was previously denied for an acquired 
psychiatric disorder by rating decisions dated in July 1990 
and August 1991.  The veteran was informed of both decisions, 
and did not appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for an acquired psychiatric 
disorder bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  All relevant evidence necessary for the present 
disposition of the claim of service connection for an 
acquired psychiatric disorder has been requested or obtained.

4.  The preponderance of the evidence is against a finding 
that the veteran's acquired psychiatric was incurred in or 
aggravated by his period of active duty.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision denying service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 4005(c) (1988) (38 U.S.C.A. § 7105 (West 
1991)); 38 C.F.R. § 19.192 (1991) (38 C.F.R. § 20.1103 
(2000)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's period of active duty.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  As mentioned above, service connection was 
denied for an acquired psychiatric disorder by a July 1990 
rating decision.  The evidence on file at the time of this 
decision includes the following:

1)  The veteran's service medical records, which show that 
his psychiatric condition was clinically evaluated as normal 
on his June 1975 enlistment examination.  Further, these 
records reflect that he was subsequently seen in 1977 and 
1978 for complaints of chest pain and that in 1978 he may 
have been referred to a Mental Health Clinic.  At the time of 
a February 1984 periodic examination, he reported that he had 
or had had depression or excessive worry and nervous trouble 
and that he had been treated at Fort Sill, Oklahoma, in 1978 
for anxiety problems.  In August 1984, the veteran was seen 
for fatigue, difficulty falling asleep and difficulty 
enjoying activities.  The assessment was fatigue, consider 
depression, rule out anemia.  In November 1984, it was noted 
that the veteran had been seen in the past for a variety of 
somatic complaints as well as for depression-like symptoms.  
The assessment was reactive depression/anxiety.  On his 
January 1988 discharge examination, the veteran's psychiatric 
condition was clinically evaluated as normal.  At the time of 
this examination, the veteran reported that he was in 
excellent health, and that he had not experienced depression 
or excessive worry, nor nervous trouble of any sort.  
However, the examiner noted that the veteran had experienced 
depression at times, but that he had had no suicidal ideation 
and no counseling.  Further, a concurrent report of mental 
status evaluation reflects that the veteran's mood or affect 
was depressed.  Nevertheless, his behavior and thought 
content were found to be normal, he was fully alert, fully 
oriented, his thinking process was clear, and his memory was 
good.  In the opinion of the examiner, the veteran had the 
mental capacity to understand and participate in the 
proceedings, was mentally responsible, and he met the 
retention requirements of Chapter 3, AR 40-501.  No acquired 
psychiatric disorder was diagnosed on this mental status 
evaluation.

2)  A June 1989 VA medical certificate which reflects that 
the veteran was treated for complaints of pain all over his 
body, from the neck down, for the last 3 years.  No diagnosis 
was given at that time.

3)  A June 1989 VA Form 21-526, Application for Compensation 
or pension, in which he claimed service connection for 
depression.  He indicated that he had experienced two 
episodes of depression in 1983.  Further, he reported that he 
had been seen at a VA clinic for depression.  

4)  A July 1989 Report of Contact which notes that the 
veteran was scheduled for five appointments at the VA 
Outpatient Clinic (VAOPC), but his mother called to report 
that he would not appear for the scheduled examination 
because he "was about to jump off the deep end."

5)  An October 1989 statement from the Harlingen Industrial 
Airpark, State Department of Mental Health, which indicated 
that the veteran was currently hospitalized at that facility.

6)  A report of VA hospitalization for April to May 1990.  
This report notes that the veteran was brought to the 
facility by family members.  On admission, he complained of 
being confused, very suspicious with paranoid feelings.  He 
also stated that he had trouble sleeping at night, but denied 
any audio or visual hallucinations.  Further, he reported 
that had been released from the Army for inefficiency after 
13 years of service.  His family members reported that he had 
been hospitalized several times in 1989 for psychiatric 
disorders.  A Minnesota Multiphasic Personality Inventory 
test was conducted during his VA hospitalization which 
demonstrated a schizoaffective disorder.  At the time of his 
release from hospitalization, it was noted that arrangements 
had been made for him to be placed in a VA domiciliary, but 
he insisted on returning to his home to live with his 
parents.  Moreover, he was told to follow-up at the McAllen 
VA clinic and the Kerrville VA Medical Center (VAMC).  
Discharge diagnosis was schizophrenia, paranoid.

7)  A May 1990 VA psychiatric evaluation for disability 
evaluation purposes, which was apparently conducted during 
the veteran's period of hospitalization.  The examiner noted, 
among other things, that the veteran's medical records were 
not available at the time of the examination, and that the 
veteran was a poor historian.  However, it was subsequently 
indicated that the veteran's claims file was in fact 
reviewed.  Following examination of the veteran, the examiner 
diagnosed personality disorder, mixed type; no acquired 
psychiatric disorder was diagnosed at that time.

In the July 1990 rating decision, it was found that although 
the veteran was noted to have some depression in service, it 
was not considered to be disabling.  Moreover, at the time of 
his discharge from service, the veteran was considered to 
have no nervous disability due to service.  The veteran was 
informed of this decision, as well as his right to appeal, 
and he did not appeal.

Additional private medical records were subsequently added to 
the file, apparently from the Rio Grande State Center Mental 
Health Mental Retardation, which cover a period from August 
1989 to May 1990.  These records reflect that in August 1989 
the veteran was brought to the hospital "on a Section 28" 
(apparently a court commitment) in handcuffs by the 
authorities.  It was noted, among other things, that the 
veteran was not willing to cooperate and denied any pertinent 
medical history.  These records also show that he was 
diagnosed with major depression, single episode.

In the August 1991 rating decision, service connection was 
denied for a mental condition because it was shown more than 
one year after discharge from service.  The veteran was 
informed of this decision, as well as his right to appeal, 
and he did not appeal.

The next communication from the veteran appears to have been 
in August 1995, when he submitted a new VA Form 21-526, in 
which he claimed service connection for a nervous condition 
that reportedly began in 1986.

The additional evidence added to the file includes a November 
1990 report of VA hospitalization.  Among other things, these 
records reflect that the veteran was transferred to the VA 
hospital from a VA domiciliary because of reported confusion 
and inappropriate behavior with past diagnosis of 
schizophrenia/schizoaffective disorder.  His condition was 
stabilized with medications and he was returned to the 
domiciliary for follow-up treatment.  Discharge diagnosis was 
schizoaffective disorder, by history.

Progress notes from a VA domiciliary dated in June and July 
1994 reflect that the veteran continued to be monitored for 
his psychiatric medications.  The assessment was 
schizophrenia.

In the January 1996 rating decision, the RO found that new 
and material evidence had not been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  The veteran appealed this decision to the Board.

A report apparently from Rio Grande State Center Mental 
Health Mental Retardation was subsequently added to the file.  
This report reflects that the veteran was hospitalized from 
December 1989 to January 1990.  It was noted that he had 
recently been discharged from the hospital earlier in 
December 1989, but he had not taken medication and regressed.  
It was also noted that he was overly dependent and did not 
have any insight as to how to take care of himself.  He 
refused to participate in his treatment and was discharged.  
Diagnoses were dysthymic disorder; life circumstance problem 
with family conflict; and dependent personality disorder.

In December 1997, the Board remanded the claim for further 
development, to include obtaining additional medical records.  
Also, the RO was to arrange for an examination of the veteran 
by a psychiatrist in order to determine the nature and 
etiology of any psychiatric disorders found to be present.  
The claims folder was to be made available to the examiner 
prior to the examination.  Based upon a review of the 
historical data contained in the claims folder, a history 
elicited from the veteran, and current examination, to 
include any psychological testing needed to make a complete 
diagnostic evaluation, the examiner was to provide a 
definitive diagnosis or diagnoses of all psychiatric 
pathology which were present.  In conjunction with a review 
of the pertinent data in the claims file, the examiner was to 
render an opinion as to whether it was at least as likely as 
not that the veteran's in-service psychiatric symptoms 
represented the onset of a chronic psychiatric condition from 
which the veteran currently suffered?  In rendering such an 
opinion, consideration was to be given to the reasons for the 
veteran's involuntary discharge from service after 13 years 
and his apparent inability to function independently after 
his release from service.

Following the Board's remand, additional VA medical records 
were added to the file that cover a period from August 1989 
to December 1999.  Among other things, these records show 
that the veteran was treated on numerous occasions for his 
psychiatric disorder, and include multiple diagnoses of 
schizophrenia.  These records also reflect that he continues 
to reside in a VA domiciliary.  Records from November 1999 
note that his chronic schizophrenia had been stable over the 
last few months.  In December 1999, it was noted that he had 
been granted leave to visit his family.  He had adequate 
medications, and denied suicidal or homicidal ideation or 
intent.  It was also noted that there was no evidence of 
acute psychosis and answers were goal directed.

The record also shows that the veteran submitted medical 
records that were duplicates of those already on file.

In July 2000, the veteran underwent a VA examination for 
mental disorders.  The examiner noted that he reviewed the 
veteran's medical records and summarized the contents 
thereof.  Following examination of the veteran, the examiner 
diagnosed schizo-affective disorder.  The examiner also 
commented that there was not enough evidence to connect the 
veteran's psychosis with the symptoms in his service file.  
The examiner stated that, unfortunately, the veteran was 
never seen by a psychiatrist while in the service.  Moreover, 
it appeared that physicians in the service related his 
symptoms either to some physical cause (possibly anemia) or 
else considered them a normal reaction to his divorce.  
Reviewing the "scant" notes that were available, the 
examiner concluded that there was nothing to suggest a 
psychotic process.  Further, it was noted that the veteran's 
first psychiatric evaluation came 14 months after his 
discharge from service, and the report from his initial 
hospitalization in 1989 did not include information about how 
long symptoms had been present.  

In an August 2000 Supplemental Statement of the Case, the RO 
found that new and material evidence had been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder, that the claim was well grounded, but 
that the preponderance of the evidence was against a grant of 
service connection.  The RO stated that the evidence did not 
show that the veteran had a chronic acquired psychiatric 
disorder while on active duty and the evidence did not show 
that he was found to be psychotic within the one-year 
presumptive period following service.  Also, the RO noted the 
opinion of the July 2000 VA examiner in support of its 
decision to deny the claim.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disorders, including a psychosis, are 
accorded a presumption of service connection if the disorder 
is manifest to a degree of at least 10 percent within one 
year after separation from service.  38 U.S.C.A. § 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  However, congenital or 
developmental defects, ... personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.  However, no 
such duty exists for previously disallowed claims except when 
new and material evidence has been presented or secured.  Id. 
to be codified at 38 U.S.C.A. § 5103A(f).


Analysis.  In the instant case, the Board notes that the 
additional evidence added to the file since the last prior 
denial of August 1991 includes the July 2000 VA examination 
report, which contains a competent medical opinion regarding 
the etiology of the veteran's current psychiatric disorder.  
The Board is of the opinion that this evidence provides a 
more complete picture of the circumstances surrounding the 
origin of a veteran's disability.  See Hodge at 1363.  
Accordingly, the Board finds that the additional evidence 
submitted to reopen the veteran's claim of service connection 
for an acquired psychiatric disorder bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim; new and material evidence has been submitted.  
38 C.F.R. § 3.156(a).

As indicated above, once new and material evidence has been 
submitted to reopen a previously denied claim, VA has a duty 
to assist a claimant in developing the facts pertinent to his 
or her claim.  Veterans Claims Assistance Act of 2000, supra.  
Here, VA has accorded the veteran an examination in relation 
to this claim, which included a review of his medical records 
and an opinion regarding the etiology of his acquired 
psychiatric disorder.  Further, there does not appear to be 
any pertinent medical evidence that is not of record or 
requested by the RO.  Thus, the Board finds that VA has 
provided all reasonable assistance to the veteran in 
developing the facts pertinent to this claim, and no further 
assistance to the veteran is required to comply with the duty 
to assist.

The Board also notes that VA has a duty to notify the veteran 
of the evidence needed to substantiate a claim for benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103).  In the instant case, the Board finds 
that the RO has advised the veteran of the evidence necessary 
to support his psychiatric disorder claim, and the veteran 
has not indicated the existence of any pertinent evidence 
that has not already been obtained or requested.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  Specifically, when the President signed into law the 
Veterans Claims Assistance Act of 2000 on November 9, 2000.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  However, in the instant 
case, the RO did not deny the claim as not well grounded.  
Rather, as shown by the August 2000 Supplemental Statement of 
the Case, the RO found that the claim was well grounded and 
denied the underlying claim of service connection on the 
merits.  Moreover, for the reasons stated above, the Board 
has determined that the RO has complied with both the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.  Accordingly, the Board concludes 
that the veteran will not be prejudiced by the decision 
herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Initially, the Board notes that the competent medical 
evidence on file does not show that the veteran was diagnosed 
with a psychosis either during service or within the first 
post-service year.  Thus, he is not entitled to a grant of 
service connection on a presumptive basis.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In the instant case, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's current acquired psychiatric was incurred in or 
aggravated by his period of active duty.  While the service 
medical records show that the veteran was treated for 
depression-like symptoms during his active duty, they do not 
contain a competent medical diagnosis of a chronic acquired 
psychiatric disorder.  Further, at the time of his January 
1988 discharge examination, the veteran's psychiatric 
condition was clinically evaluated as normal.  Also, despite 
the notation that he had a depressed mood or affect, no 
acquired psychiatric disorder was diagnosed on the January 
1988 mental status evaluation report.

The Board also notes that, for the reasons stated above, the 
July 2000 VA examiner concluded that the evidence did not 
support a finding that the veteran's current psychiatric 
disorder was related to his period of active duty.  No 
competent medical evidence is on file which refutes this 
opinion.  The Board cannot substitute its own unsubstantiated 
opinion for that of a competent medical professional.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim and it must be denied.

As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

 

